Louis L. Friedman, J.
An application is made to this court for the approval of a certificate of incorporation which shall bear the name of “ Fifth Assembly District United Political Club, Inc. ’ ’ The purposes of said organization are stated to be: “ To teach and to promulgate the principles of true Americanism; to carry on and encourage the work of naturalization of persons of foreign birth; and to encourage all citizens to exercise their right to register and their right to vote in all elections.” The affidavit submitted in support of the application states that a prior application was made to another justice of this court, who refused to approve the same ‘‘ because the purposes referred to the Democratic Party.” That purpose now seems to have been deleted from the certificate of incorporation. Nevertheless, this court feels that the petitioners have not frankly set forth the real purposes of the proposed new membership corporation.
It is evident that the political club is being formed with the purpose of affiliating with one of the major political parties of this State, and that it will in the future refer to itself by the name of one of those political parties. The stated purposes, which are to teach Americanism and encourage naturalization, and encourage citizens to exercise their right to register and vote, are purposes for which no new corporate body is needed. If the true purposes are to be known as a political club which is part and parcel of one of the major political parties, then the consent of the chairman of the county committee of said political organization should be annexed to the application. If it is a nonpartisan political organization, the certificate should so state.
Accordingly, the court denies the application and disapproves the request for approval of the certificate of incorporation.